Citation Nr: 1242422	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968, and from April 1974 to January 1983.  He died in April 2009.  The appellant is his father.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's death was related to his squamous cell carcinoma of the right neck that manifested during the Veteran's active service.  The appellant essentially contends that the Veteran's overall heath was weakened as a result of the cancer surgery and treatment and that his cancer was the primary contributing factor of his death.  

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

The Veteran died in April 2009.  The Veteran's death certificate indicated that the immediate cause of death was an acute cerebrovascular attack (CVA) due to vertebral artery thrombosis.  At the time of the Veteran's death, service connection was not in effect for any disability.  The Veteran's service treatment records indicate that he was treated for squamous cell carcinoma of the right neck.  Records indicate that the Veteran served in the Republic of Vietnam.

Whether the Veteran's death was related to service is a medical question and requires medical expertise.  As such, the Board finds that the Veteran's claims file should be forwarded to the appropriate VA physician to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

As the appellant has suggested that the Veteran may have received treatment at the VAMC at Salisbury, North Carolina, during his lifetime, and attempt to obtain those records should be made.  The appellant has also indicated that the Veteran was treated at the Carolina Medical Center after suffering a stroke in March 2009 and has submitted a statement of services from facility indicating the Veteran received treatment until the time of his death in April 2009.  The AOJ should attempt to obtain those records.  

Because the appellant's claim for burial benefits is inextricably intertwined with his cause of death claim, it is appropriate to defer consideration of the burial benefits issue until the development requested with regard to the cause of death claim is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, a decision on burial benefits is deferred pending completion of the actions requested below. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should request all VA medical records pertaining to treatment or examination of the Veteran from January 1983 at the Salisbury, North Carolina VAMC and associate them with the record.

3.  The AOJ should request the appropriate release from the appellant and attempt to obtain the records of treatment of the Veteran from March to April 2009 from the Carolina Medical Center.  All records obtained should be associated with the claims folder. All efforts to obtain the records and any responses should be documented in the claims file.

2.  The Veteran's claims file should be forwarded to the appropriate VA examiner for review and an opinion as to whether the Veteran's death was related to his military service, including exposure to Agent Orange.  In particular, the examiner should state whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's neck cancer was a contributory cause of his death.  The examiner should also state whether it is at least as likely as not that the Veteran's death was otherwise related to his military service.  The examiner must give a full explanation for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted to the appellant's satisfaction, a supplemental statement of the case should be issued, and the appellant (and his representative, if any), should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


